Citation Nr: 1303058	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-50 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a thoracolumbar disability prior to September 6, 2012, and higher than 20 percent as of September 6, 2012.

2.  Entitlement to a rating higher than 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984 and from June 1986 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted an increased rating claim for social phobia/panic disorder with agoraphobia from 10 percent to 30 percent, effective May 13, 2008, the date of the increased rating claim.  That decision also denied an increased rating for lumbar/thoracic spondylosis beyond 10 percent.  During the pendency of the appeal, a November 2012 rating decision increased the rating for lumbar/thoracic spondylosis from 10 percent to 20 percent, effective September 6, 2012, the date of a VA examination.  He has since continued to appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran underwent a September 2012 VA examination to assess the severity of his service-connected lumbar/thoracic spondylosis.  However, the Board finds that a remand is necessary to afford the Veteran another spine examination.  
The September 2012 VA examiner diagnosed the Veteran's disability as lumbar spondylosis.  On physical examination, on active motion, the examiner found forward flexion limited to 45 degrees, with objective evidence of pain on motion beginning at 45 degrees flexion; extension limited to 10 degrees, with objective evidence of pain on motion beginning at 10 degrees extension; and right and left lateral flexion and rotation, each respectively limited to 5 degrees, with objective evidence of pain on motion also beginning at 5 degrees.  

The Veteran reported flare-ups of the thoracolumbar spine disability, and he described the impact as pain with motion.  However, although the Veteran indicated that he had limited motion from painful flare-ups, the Board notes that the examiner did not assess the degree of limited motion due to pain on flare-ups.  The Board finds the examination is incomplete for rating purposes, because the examiner did not provide any findings concerning the frequency and severity of the flare-ups, or whether any additional functional loss was attributable to pain during the reported flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner's findings on functional impairment upon repetitive motion are also incomplete.  The examiner found the Veteran was not able to perform repetitive-use testing with three repetitions, due to pain.  The examiner remarked that the Veteran had additional limitation of motion of the thoracolumbar spine following repetitive-use testing.  The examiner also noted that the Veteran had functional loss or impairment upon repetitive motion testing, which included less movement than normal and pain on movement.  However, the examiner does not specify how much additional loss of motion of the spine was due to pain upon repetitive motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a remand is necessary to afford the Veteran another VA examination to reassess the severity of the Veteran's thoracolumbar disability.

A September 2012 VA mental health examiner provided findings on the severity of the Veteran's service-connected social phobia and panic disorder without agoraphobia, but without providing a needed rationale to analyze the conclusions.  The examiner concluded the report by noting the Veteran's belief that his mental health symptoms had worsened over the years and had definitely kept him from advancing in his career due to the nature and extent of the panic episodes coupled with the social phobia that kept him out of public performance situations required for advancement.  The Veteran reportedly had worked in a retail store for the previous six years.  

Objectively, the examiner characterized the level of psychiatric impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  That corresponds to the diagnostic rating criteria for a 30 percent disability rating.  38 C.F.R. § 4.130 (2012).  However, the examiner failed to provide any rationale to support that conclusion, especially that which might reconcile the objective examination findings with the Veteran's report of worsening mental health symptoms.  Examinations that contain only data and conclusions and incomplete.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Thus, a remand is necessary for a mental disorders examination.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to ascertain the severity of his service-connected thoracolumbar disability.  The examiner must review the claims file and must note that review in the report.  Any medically indicated special tests, including X-rays, should be accomplished, and all special test and clinical findings should be reported.  The examiner should undertake range of motion studies of the thoracolumbar spine, specifically identifying any motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  The extent of any incoordination, weakened movement, excess motion, or fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, or fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use and during any flare-ups.  If feasible, the examiner should express any functional impairment in terms of additional degrees of limitation of motion on repeated use and during flare-ups.  The rationale for all requested opinions should be provided.

3.  Schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and must note that review in the report.  The examiner should addressing the severity of the Veteran's social phobia/panic disorder with agoraphobia in terms of the extent it causes occupational and social impairment.  The examiner should provide a full multiaxial diagnosis and assign an Global Assessment of Function (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and explain what the assigned score means, in terms of the extent of the social and occupational impairment attributable to social phobia/panic disorder with agoraphobia.  In discussing the above findings, the examiner should address the Veteran's lay statements of worsening psychiatric symptoms and impairment.  The rationale for all requested opinions should be provided.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

